DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 12/22/2021 that has been entered, wherein claims 1-22 are pending and claims 10-15 and 19-20 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I, Species I claims 1-9, 16-18 and 21-22 in the reply filed on 12/22/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9, 16-17, 18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2014/0167263 A1).
Regarding claim 1, Wu teaches an apparatus(Fig. 3), comprising: 

a fill material(123, ¶0038) that fills a gap between the micro-electronic component(131, ¶0033) and a substrate(100, 151, ¶0048) and substantially surrounds the interconnect structures(125, ¶0034); and 
a barrier structure(103, 116 appears to be a typo for 106, ¶0038) located on a surface of the substrate(100, 151, ¶0048) and along a perimeter of the micro-electronic component(131, ¶0033), wherein a height of the barrier structure(103, 116 appears to be a typo for 106, ¶0038) exceeds a height of the fill material(123, ¶0038) in at least a portion of an open region of the substrate(100, 151, ¶0048) to confine the fill material(123, ¶0038) to an area bordered by the barrier structure(103, 116 appears to be a typo for 106, ¶0038).

    PNG
    media_image1.png
    486
    857
    media_image1.png
    Greyscale


Regarding claim 2, Wu teaches the apparatus of claim 1, wherein the barrier structure(103, 116 appears to be a typo for 106, ¶0038) is formed from a different material(¶0036, ¶0013, epoxy vs silicon) than from that of the substrate(100, 151, ¶0048) and the barrier structure(103, 116 appears to be a typo for 106, ¶0038) is located along an outside perimeter of the micro-electronic component(131, ¶0033).


Regarding claim 5, Wu teaches the apparatus of claim 1, wherein the barrier structure(103, 116 appears to be a typo for 106, ¶0038) is located outside a perimeter of the micro-electronic component(131, ¶0033) that is substantially along a perimeter of a keep out zone (KOZ)(please see examiner annotated Fig. 3) on the surface of the substrate(100, 151, ¶0048).

Regarding claim 6, Wu teaches the apparatus of claim 1, wherein the first face of the micro-electronic component(131, ¶0033) is a top face of the micro-electronic component(131, ¶0033) and remains above a level of the fill material(123, ¶0038).

Regarding claim 9, Wu teaches the apparatus of claim 1, wherein the open region of the substrate(100, 151, ¶0048) includes an open region between the barrier structure(103, 116 appears to be a typo for 106, ¶0038) and an edge of the micro-electronic component(131, ¶0033).

Regarding claim 16, Wu teaches a system, comprising: 
an integrated circuit (IC) die(306, ¶0040); 
a micro-electronic component(131, ¶0033) coupled to the IC die(306, ¶0040) and having a first face and a second face(please see examiner annotated Fig. 3), wherein the first face is coupled to the IC die(306, ¶0040) and is opposite the second face, wherein the second face includes interconnect structures(125, ¶0034); 
a substrate(100, 151, ¶0048) having electrical contacts(117, ¶0034) formed on a surface of the substrate(100, 151, ¶0048), wherein the substrate(100, 151, ¶0048) is coupled to the micro-electronic component(131, ¶0033) via the interconnect structures(125, ¶0034) of the micro-electronic component(131, ¶0033); 
a fill material(123, ¶0038) that fills a gap between the micro-electronic component(131, ¶0033) and the substrate(100, 151, ¶0048) and substantially surrounds the interconnect structures(125, ¶0034); and 
a barrier structure(103, 116 appears to be a typo for 106, ¶0038) located on the surface of the substrate(100, 151, ¶0048) and along a perimeter of the micro-electronic component(131, ¶0033) or the IC die(306, ¶0040), wherein an inside surface of the barrier structure(103, 116 appears to be a typo for 106, ¶0038) is to confine the fill material(123, ¶0038) to an area substantially proximate to the barrier structure(103, 116 appears to be a typo for 106, ¶0038), and wherein a height of the barrier structure(103, 116 appears to be a typo for 106, ¶0038) exceeds a height of the fill 

Regarding claim 17, Wu teaches the system of claim 16, wherein the barrier structure(103, 116 appears to be a typo for 106, ¶0038) is formed from a different material(¶0036, ¶0013, epoxy vs silicon) than the substrate(100, 151, ¶0048) and the barrier structure(103, 116 appears to be a typo for 106, ¶0038) is located along an outside perimeter of the micro-electronic component(131, ¶0033).

Regarding claim 18, Wu teaches the system of claim 16, wherein the integrated circuit (IC) die(306, ¶0040) is a first DRAM memory die(¶0041) and the micro-electronic component(131, ¶0033) includes a second DRAM memory die(¶0033).

Regarding claim 22, Wu teaches the system of claim 16, wherein the integrated circuit (IC) die includes a packaged memory die(¶0041) and the micro-electronic component(131, ¶0033) includes a second packaged memory die(¶0033) or a CPU package and the substrate(100, 151, ¶0048) includes a printed circuit board (PCB)(151, ¶0048).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0167263 A1) in view of Karpur et al. (US 2011/0147912 A1).
Regarding claim 3, Wu teaches the apparatus of claim 1, wherein the barrier structure(103, 116 appears to be a typo for 106, ¶0038) comprises an epoxy material(¶0036).



Karpur teaches an apparatus(Fig. 6b) wherein the barrier structure(45, ¶0029) comprises an epoxy material(¶0032) including one or more of amines(¶0032), anhydrides, urethanes, cyanos, cationic epoxies, and/or an acrylate material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wu, so that the barrier structure comprises an epoxy material including one or more of amines, anhydrides, urethanes, cyanos, cationic epoxies, and/or an acrylate material, as taught by Karpur, in order to provide appropriate force to prevent bowing of the package and sufficient control to accommodate the stresses of material CTE mismatches within the semiconductor die flip chip package(¶0029).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0167263 A1) in view of Moore et al. (US 5,120,678).
Regarding claim 4, Wu teaches the apparatus of claim 1, wherein the fill material(123, ¶0038) forms a fillet(please see examiner annotated Fig. 3) between a side surface of the micro-electronic component(131, ¶0033) and the barrier structure(103, 116 appears to be a typo for 106, ¶0038).



Moore teaches an apparatus(Fig. 3) wherein the fill material(123, ¶0038) comprises a capillary underfill material(123, ¶0038) (CUF).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wu, so that the fill material(50, col. 5, lines 1-49) comprises a capillary underfill material (CUF) (col. 5, lines 1-49), as taught by Moore, so that when micro-electronic component is subjected to temperature fluctuations during operation, the reinforcement provided by the CUF material reduces displacement of the interconnects, thereby producing a more durable interconnection(col. 5, lines 1-49).
Claims 7-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0167263 A1) in view of Roberts et al. (US 2011/0156276 A1).
Regarding claim 7, Wu teaches the apparatus of claim 1, wherein the substrate(100, 151, ¶0048) comprises an  interposer(100, ¶0048).

Wu does not explicitly state the micro-electronic component(131, ¶0033) comprises a patch structure. Wu does teach the micro-electronic component(131, ¶0033) comprises a memory component(¶0033).



Regarding claim 8, Wu teaches the apparatus of claim 7, but is silent in regards to an integrated circuit die coupled to the first face of the patch structure. Wu does teach the micro-electronic component(131, ¶0033) comprises a memory component(¶0033).

Roberts teaches a memory component(Fig. 1) comprising an integrated circuit die(116, ¶0013) coupled to the first face of the patch structure(106, ¶0009). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wu, to include an integrated circuit die coupled to the first face of the patch structure, as taught by Roberts ins order to support routing (RTG) and power delivery (PD) functions of a microelectronic device/system(¶0009).


Regarding claim 21, Wu teaches the system of claim 16, wherein the substrate(100, 151, ¶0048) is an interposer(100, ¶0048).



Roberts teaches a memory component(Fig. 1) wherein the micro-electronic component(118, ¶0020) is a patch device(106, ¶0009). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wu, so that the micro-electronic component(131, ¶0033) is a patch device, as taught by Roberts ins order to support routing (RTG) and power delivery (PD) functions of a microelectronic device/system(¶0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892